582 F.2d 1280
18 Fair Empl.Prac.Cas.  1059, 18 Empl. Prac.Dec. P 8860Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. Reed, Plaintiff-Appellantv.Shell Oil Company, Defendant-Appellee.
Docket No. 77-3238.
United States Court of Appeals, Sixth Circuit.
July 7, 1978.

Before PHILLIPS, Chief Judge, LIVELY, Circuit Judge and PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant filed this action seeking relief in accordance with the Age Discrimination Act of 1967, 29 U.S.C. Sec. 621 et seq. and sought a trial by jury.  The District Court denied trial by jury on authority of the decision of this Court in Morelock v. NCR Corp., 546 F.2d 682 (6th Cir.1976).  Trying the case without a jury, the district judge made findings of fact and conclusions of law holding that plaintiff was entitled to no relief and rendered judgment for defendant.


2
Thereafter, on February 22, 1978, the Supreme Court rendered its decision in Lorillard v. Pons., --- U.S. ----, 55 L.Ed.2d 40, 98 S.Ct. 866, holding that a right to a trial by jury existed under the Age Discrimination in Employment Act.  The decision of this Court in Morelock was vacated and the case remanded for further consideration in light of Lorillard v. Pons.   See 434 U.S. ----, 46 U.S.L.W. 3555 (1978).


3
On the present appeal, appellant contends that the District Court erred in denying him a trial by jury.  This contention is clearly correct under Lorillard v. Pons, supra.


4
Accordingly, it is ORDERED that the decision of the District Court is vacated and the case remanded for further proceedings consistent with Lorillard v. Pons, supra.   Sixth Circuit Rule 9(b)4.